Title: 8th.
From: Adams, John Quincy
To: 


       Mr. Thaxter spent half an hour with us in the forenoon; after dinner my Brother and myself went gunning, from 3 o’clock till dark. The only game to be found here, are Larks and Robins, and black birds: there were great numbers of them. We brought home 17 and should probably have had many more, had I been as good a marksman as my brother. At length the long expected trunks are come; and Mr. Peabody, to whose care they were addrest, says they have been here ever since, Tuesday, but he has not been able to find them out; I believe the plain fact is, he forgot to leave any body, to deliver them, in Case, they came, while he was at Boston, and since his return has not thought of them till now. I am however very glad to have them at last safe. One of the trunks was wet in the bottom: and the clothes in it were somewhat moist.
      